                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
 DARRYL PAYTON, DERIVATIVELY ON                     )
 BEHALF OF FEDEX CORPORATION,                       )
                                                    )
                       Plaintiff,                   )
                                                    )
            v.                                      )
                                                    )
 DAVID J. BRONCZEK, DAVID L.                        )
 CUNNINGHAM, DONALD F. COLLERAN,                    )
 JOHN A. EDWARDSON, MARVIN R.                       )
 ELLISON, ALAN B. GRAF JR., SHIRLEY                 )
 ANN JACKSON, BRAD MARTIN, JOSHUA                   )
                                                        C.A. No. ________________
 COOPER RAMO, SUSAN C. SCHWAB,                      )
 FREDERICK W. SMITH, DAVID P. STEINER,              )
 RAJESH SUBRAMANIAM, PAUL S. WALSH,                 )
 MICHAEL C. LENZ, KIMBERLY A. JABAL,                )
 JAMES L. BARKSDALE AND JOHN C.                     )
 INGLIS,                                            )
                                                    )
                       Defendants,                  )
                                                    )
            -and-                                   )
                                                    )
 FEDEX CORPORATION,                                 )
                                                    )
                        Nominal Defendant.          )



                 VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

         Plaintiff Darryl Payton (“Plaintiff”), by and through his undersigned attorneys, hereby

submits this Verified Stockholder Derivative Complaint (the “Complaint”) for the benefit of

nominal defendant FedEx Corporation (“FedEx” or the “Company”) against certain present and

former members of its Board of Directors (the “Board”) and officers seeking to remedy

defendants’ breaches of fiduciary duties, unjust enrichment from at least 2017 to 2018 (the

“Relevant Period”) and violations of Sections 14(a), 10(b) and 20(a) of the Securities Exchange

                                               1
Act of 1934 (the “Exchange Act”). Plaintiff makes these allegations upon personal knowledge as

to those allegations concerning Plaintiff and, as to all other matters, upon information and belief

based on the investigation of undersigned counsel, which includes, without limitation: (a) review

and analysis of public filings made by FedEx with the United States Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and other publications

disseminated by FedEx; (c) review of news articles, concerning the underlying issues; (d) review of

the pleadings in Rhode Island Laborers’ Pension Fund v. FedEx Corporation, 19-cv-05990

(S.D.N.Y.) and Selwyn Karp v. FedEx Corporation, 19-cv-06183(S.D.N.Y.); and (e) review of

other publicly available information concerning FedEx and the Defendants.

                                  NATURE OF THE ACTION

      1.        According to its public filings, FedEx is the parent holding company through

which a broad portfolio of transportation, e-commerce and business services are provided through

companies competing collectively, operating independently and managed collaboratively, under

the respected FedEx brand. These companies include FedEx Ground Package System, Inc.

(“FedEx Ground”), and Federal Express Corp. (“FedEx Express”). 1

                                BACKGROUND OF THE ACTION


      2.        In July 2016, FedEx significantly expanded its international operations through its

$4.8 billion acquisition of TNT Express N.V. (“TNT”), a Netherlands-based logistics company

with operations concentrated in Europe. To date, this has been the largest acquisition in FedEx

history. This acquisition instantly added billions of dollars of European revenues to FedEx’s




1
 For purposes of this Complaint, FedEx and its subsidiaries (including “FedEx Ground” and “FedEx
Express”) will sometimes collectively be referred to simply as “FedEx.”
                                                      2
topline and increased the Company’s international revenue mix from 24% in fiscal year 2016 to

33% in fiscal year 2017.

      3.        After the acquisition closed, FedEx embarked on an aggressive strategy to

integrate its legacy European operations with TNT. On March 31, 2017, nine months after

completing the acquisition, FedEx issued a three-year operating income improvement target for

investors to gauge and track the purported benefits of the TNT acquisition and FedEx’s integration

efforts. Specifically, the Company stated that, in fiscal year 2020, its integration with TNT would

result in a $1.2 billion to $1.5 billion operating income improvement above its fiscal year 2017

reported operating income (the “TNT Income Improvement Target”).

      4.        On June 27, 2017, however, TNT’s operations were harmed by a cyberattack

known as NotPetya, which involved the spread of a malware virus throughout TNT’s systems (the

“Cyberattack”). NotPetya is considered one of the largest cyberattacks in history, having affected

a multitude of companies on a global scale. The timing of the attack was particularly problematic

for FedEx, as TNT’s systems were paralyzed during the critical period involving the integration

of TNT with the Company’s legacy European operations.

      5.        On September 19, 2017, FedEx reported that the Cyberattack had negatively

impacted its first quarter 2018 results (ended August 30, 2017).

      6.        During the related earnings call, however, Defendants assured investors that all

critical TNT systems were fully restored and fixes to its customer-specific systems were expected

to be finalized by the end of September 2017. Company executives also reaffirmed the TNT

Income Improvement Target. Analysts maintained their ratings and price targets on FedEx stock

due to the Company’s assurances about its recovery from the Cyberattack. On this news, FedEx



                                                3
stock increased $4.50 per share, or roughly 2.1%, to close at $220.50 per share on September 20,

2017.

         7.     Following the September 19, 2017 report, Defendants continually assured

investors about its recovery from the Cyberattack and that any negative impact from the attack was

minimal. For example, Defendants told investors that TNT customer volumes were being restored

to pre-attack levels and that “despite the cyberattack, the customers stuck with us.” Defendants

also stated that TNT integration efforts were successfully progressing and continuously stated that

FedEx was “on track” to achieve the TNT Income Improvement Target.

         8.     Notwithstanding these positive representations to the market, certain Defendants

made materially false and misleading statements and/or failed to disclose that: (i) TNT’s overall

package volume growth was slowing as TNT’s large customers permanently took their business

to competitors after the Cyberattack; (ii) as a result of the customer attrition, TNT was experiencing

an increased shift in product mix from higher-margin parcel services to lower-margin freight

services; (iii) the anticipated costs and timeframe to integrate and restore the TNT network were

significantly larger and longer than disclosed; and (iv) FedEx was not on track to achieve the TNT

synergy targets. The truth about TNT’s deteriorating business was eventually revealed through a

series of disclosures; and as a result of these undisclosed negative trends and cost issues, FedEx’s

positive statements about TNT’s recovery from the Cyberattack, integration into FedEx’s legacy

operations, customer mix, customer service levels, profitability, and prospects lacked a reasonable

basis.

         9.     While making disclosures, however, Defendants continued to assure investors that

FedEx would still meet the TNT Income Improvement Target, and that TNT had successfully

recovered in the wake of the Cyberattack.

                                                  4
      10.       On June 19, 2018, FedEx provided a disappointing capital expenditure outlook for

its FedEx Express segment, the reporting segment that includes TNT’s results, and reported higher-

than-expected TNT integration expenses. On this news, FedEx shares dropped $6.96 per share, or

2.69%, to close at $251.43 per share on June 20, 2018. Despite these issues, Defendants assured

investors that the Company was “on track” to meet the TNT Income Improvement Target, and that

TNT’s year-over-year growth had resumed.

      11.       On September 17, 2018, FedEx reported lower-than-expected earnings for its first

quarter ended August 30, 2018. The Company partially attributed these results to higher-than

expected TNT integration costs. On this news, FedEx stock dropped $14.15 per share, or 5.5%, to

close at $241.58 per share on September 18, 2018. Defendants, however, again assured investors

that the Company was on track to meet the TNT Income Improvement Target, and touted that the

Company’s “strong international volume growth reflect[ed] [FedEx’s] recovery from the TNT

cyberattack.”

      12.       On December 7, 2018, FedEx announced that David L. Cunningham would retire

as FedEx Express’ President and Chief Executive Officer (“CEO”) on December 31, 2018.

      13.       Analysts immediately suggested that Cunningham’s “retirement” was a result of

performance issues within the Company’s FedEx Express segment. On this news, FedEx stock

dropped $13.67 per share, or roughly 6.4%, to close at $201.39 per share on December 7, 2018.

      14.       The full extent of TNT’s deteriorating business was revealed to investors on

December 18, 2018 after the close of trading. On that date, FedEx reported a large profit miss for

its second fiscal quarter ended November 30, 2018. Defendants attributed the disappointing results

to lower package volumes in Europe and a negative shift in TNT’s product mix to lower margin

freight business following the Cyberattack, which had occurred well-over a year ago.

                                                5
       15.      The Company also lowered its fiscal 2019 earnings guidance and announced that

the TNT Income Improvement Target would no longer be achievable by fiscal year 2020.

       16.      On this news, FedEx stock dropped $22.50 per share, or roughly 12.2%, to close

at $162.51 per share on December 19, 2018.

       17.      The materially false and misleading statements above and others, including those

contained in various proxy statements, as set forth below, made by the Defendants, caused the

market price for FedEx common stock to be artificially inflated. Investors lost money when the

truth was disclosed and the artificial inflation came out of the stock. Due to the precipitous decline

in the market value of the Company’s common stock, certain investors brought securities class

actions against FedEx and certain of its officers and directors, which is resulting in significant

harm to FedEx and its shareholders.

                                         JURISDICTION

       18.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because one of Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange

Act, 15 U.S.C. § 78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and raise a

federal question pertaining to the claims made in the Securities Class Action based on violations

of the Exchange Act. This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a).

       19.      This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       20.      Venue is proper in this District because the Company is incorporated in this

District.



                                                  6
                                               PARTIES

       21.       Plaintiff is a current stockholder of FedEx and has continuously held FedEx stock

since 1994.

       22.       Nominal Defendant FedEx was incorporated in Delaware on October 2, 1997 to

serve as the parent holding company and provide strategic direction to the FedEx portfolio of

companies.

       23.       Defendant David Bronczek (“Bronczek”), was at all relevant times the Company’s

Chief Operating Officer (“COO”) and President. While the Company’s stock price was artificially

inflated, Bronczek, on January 2, 2018 sold 46,555 shares of FedEx common stock at a price of

$225.50 per share and received proceeds of $11,894,261. At the time of the sale he had insider

information regarding the Company’s market manipulation, materially false and misleading

statements, and lack of internal controls, all of which resulted in the Company’s stock trading at

artificially-inflated prices at the time of his stock sale.

       24.       Defendant David L. Cunningham (“Cunningham”), was at all relevant times

President and CEO of FedEx Express.

       25.        Defendant Donald F. Colleran (“Colleran”), was at all relevant times the

Company’s Chief Sales Officer and Executive Vice President. While the Company’s stock price

was artificially inflated, Colleran, on September 21, 2017, sold 10,000 shares of FedEx common

stock at a price of $220 per share and received proceeds of $2,200,002. At the time of the sale he

had insider information regarding the Company’s market manipulation, materially false and

misleading statements, and lack of internal controls, all of which resulted in the Company’s stock

trading at artificially-inflated prices at the time of his stock sale.



                                                    7
      26.       Defendant John A. Edwardson (“Edwardson”), has served as a director of the

Company since 2003. While the Company’s stock price was artificially inflated, Edwardson, on

September 19, 2018, sold 1,160 shares of FedEx common stock at a price of $242.30 per share and

received proceeds of $281,124. At the time of the sale he had insider information regarding the

Company’s market manipulation, materially false and misleading statements, and lack of internal

controls, all of which resulted in the Company’s stock trading at artificially-inflated prices at the

time of his stock sale.

      27.       Defendant Marvin R. Ellison (“Ellison”), has served as a director of the Company

since 2014. In addition, defendant Ellison also served as a member of the Board’s Compensation

Committee (the “Compensation Committee”), the IT Oversight Committee, and the Governance

Committee during the Relevant Period.

      28.       Defendant Alan B. Graf Jr. (“Graf”), has served as the Company’s Chief Financial

Officer since 1998. While the Company’s stock price was artificially inflated, Graf, on December

21, 2017 sold 24,100 shares of FedEx common stock at a price of $249.40 per share and received

proceeds of $6,011,093. At the time of the sale he had insider information regarding the

Company’s market manipulation, materially false and misleading statements, and lack of internal

controls, all of which resulted in the Company’s stock trading at artificially-inflated prices at the

time of his stock sale.

      29.       Defendant Kimberly A. Jabal (“Jabal”), has served as a director of the Company

since 2013. In addition, defendant Jabal served as a member of the Audit Committee and IT

Oversight Committee during the relevant period. While the Company’s stock price was artificially

inflated, Graf, on November 1, 2017 sold 3,980 shares of FedEx common stock at a price of

$225.60 per share and received proceeds of $897,703. At the time of the sale she had insider

                                                 8
information regarding the Company’s market manipulation, materially false and misleading

statements, and lack of internal controls, all of which resulted in the Company’s stock trading at

artificially-inflated prices at the time of his stock sale.

       30.       Defendant Shirley Ann Jackson (“Jackson”), has served as a director of the

Company since 1999. In addition, defendant Jackson served as a member of the Audit Committee,

Compensation Committee, and Governance Committee during the relevant period. While the

Company’s stock price was artificially inflated, Jackson, on November 2, 2017 sold 3,730 shares

of FedEx common stock at a price of $225.70 per share and received proceeds of $841,860. At

the time of the sale she had insider information regarding the Company’s market manipulation,

materially false and misleading statements, and lack of internal controls, all of which resulted in

the Company’s stock trading at artificially-inflated prices at the time of his stock sale.

       31.       Defendant R. Brad Martin (“Martin”), has served as a director of the Company

since 2011. In addition, defendant Martin served as a member of the Audit Committee and

Governance Committee during the Relevant Period.

       32.       Defendant Joshua Cooper Ramo (“Ramo”), has served as a director of the

Company since 2011. In addition, defendant Ramo served as a member of the Audit Committee

and IT Oversight Committee during the relevant period.

       33.       Defendant Susan C. Schwab (“Schwab”), has served as a director of the Company

since 2009. In addition, defendant Schwab served as a member of the Compensation Committee

and IT Oversight Committee during the relevant period.

       34.       Defendant Frederick W. Smith (“Smith”), the founder of the Company, has served

as a director, Chairman of the Board and CEO of the Company since 1998 and as Chairman of

FedEx Express since 1975. Previously, Defendant Smith served as the President of the Company

                                                    9
from 1998 to 2017, as a director, Chairman of the Board, President and CEO of FedEx Express

from 1983 to 1998, as CEO of FedEx Express from 1977 to 1998, and as President of FedEx

Express from 1971 to 1975. While the Company’s stock price was artificially inflated, Smith, on

April 18, 2018 sold 124,000 shares of FedEx common stock at a price of $256.00 per share and

received proceeds of $841,860. At the time of the sale he had insider information regarding the

Company’s market manipulation, materially false and misleading statements, and lack of internal

controls, all of which resulted in the Company’s stock trading at artificially-inflated prices at the

time of his stock sale.

      35.       Defendant David P. Steiner (“Steiner”), has served as a director of the Company

since 2009. In addition, defendant Steiner served as the Chair of the Governance Committee during

the relevant period. Defendant Steiner is also the Board’s Lead Independent Director. While the

Company’s stock price was artificially inflated, Steiner, on January 5, 2018 sold 3,016 shares of

FedEx common stock at a price of $266.25 per share and received proceeds of $802,405. At the

time of the sale he had insider information regarding the Company’s market manipulation,

materially false and misleading statements, and lack of internal controls, all of which resulted in

the Company’s stock trading at artificially-inflated prices at the time of his stock sale.

      36.       Defendant Rajesh Subramaniam (“Subramaniam”), was at all relevant times the

Company’s Chief Marketing and Communications Officer and Executive Vice President during

the relevant period. While the Company’s stock price was artificially inflated, Subramaniam, on

September 21, 2017 sold 6,750 shares of FedEx common stock at a price of $219.60 per share and

received proceeds of $1,482,401. At the time of the sale he had insider information regarding the

Company’s market manipulation, materially false and misleading statements, and lack of internal



                                                 10
controls, all of which resulted in the Company’s stock trading at artificially-inflated prices at the

time of his stock sale.

      37.       Defendant Paul S. Walsh (“Walsh”), has served as a director of the Company since

1996. In addition, defendant Walsh served as the Chair of the Compensation Committee during

the relevant period. While the Company’s stock price was artificially inflated, Walsh, on April

18, 2018 sold 4,400 shares of FedEx common stock at a price of $255 per share and received

proceeds of $1,122,000. At the time of the sale he had insider information regarding the

Company’s market manipulation, materially false and misleading statements, and lack of internal

controls, all of which resulted in the Company’s stock trading at artificially-inflated prices at the

time of his stock sale.

      38.       Defendant Michael C. Lenz (“Lenz”) was the Company’s Treasurer and Corporate

Vice President during the relevant period.

      39.       James L. Barksdale (“Barksdale”) worked for FedEx for 13 years from 1979 to

1992, serving as chief information officer, then executive vice president and chief operation

officer. He was a director up until his retirement immediately before the 2018 annual meeting.

Barksdale served on the IT Oversight Committee during the Relevant Period.

      40.       John C. Inglis (“Inglis”) has been as a Director since 2015. He has served as

Chairman of the IT Oversight Committee and a member of compensation and nominating and

governance committees, during the relevant period.

      41.       Collectively, defendants Bronczek, Colleran, Cunningham, Edwardson, Ellison,

Graf, Jabal, Jackson, Martin, Ramo, Schwab, F. Smith, Steiner, Subramaniam, Walsh, Lenz,

Barksdale and Inglis are referred to herein as “Defendants.”



                                                 11
       42.      Defendants Edwardson, Ellison, Jabal, Jackson, Martin, Ramo, Smith, Steiner,

Walsh, Barksdale and Inglis shall collectively be referred to as the “Director Defendants.”

       43.      Defendants Edwardson, Graf, Jackson, Smith, Steiner, Walsh, Bronczek,

Subramaniam, Colleran are collectively referred to herein as the “Insider Selling Defendants.”

       44.      Defendants Barksdale, Inglis, Ellison, Griffith, Jabal, Ramo and Schwab are

collectively referred to as the “IT Oversight Committee Defendants.”

       45.      Defendants Edwardson, Graf, Jabal, Smith, Steiner, Walsh, Bronczek,

Subramaniam and Colleran are collectively referred to as the “Insider Trading Defendants.”

       46.      Defendants Edwardson, Smith, Steiner, Jabal and Walsh are collectively referred

to as the “Insider Trading Director Defendants.”

                                    DEFENDANTS’ DUTIES

       47.      By reason of their positions as officers, directors, and/or fiduciaries of FedEx and

because of their ability to control the business and corporate affairs of FedEx, Defendants owed

FedEx and its stockholders fiduciary obligations of good faith, loyalty, and candor, and were and

those who still serve as directors or officers, are required to use their utmost ability to control and

manage FedEx in a fair, just, honest, and equitable manner. Defendants were and are, as to those

who still serve as directors or officers, required to act in furtherance of the best interests of FedEx

and its stockholders so as to benefit all stockholders equally and not in furtherance of their personal

interest or benefit. Each director and officer of the Company owes to FedEx and its stockholders the

fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, and the highest obligations of

fair dealing.



                                                  12
      48.      Defendants, because of their positions of control and authority as directors and/or

officers of FedEx, were able to and did, directly and/or indirectly, exercise control over the

wrongful acts complained of herein. Because of their advisory, executive, managerial, and

directorial positions with FedEx, each of the Defendants had knowledge of material non-public

information regarding the Company.

      49.      To discharge their duties, the officers and directors of FedEx were required to

exercise reasonable and prudent supervision over the management, policies, practices and controls

of the Company. By virtue of such duties, the officers and directors of FedEx were required to,

among other things:

             a) Exercise good faith to ensure that the affairs of the Company were conducted in

                an efficient, business-like manner so as to make it possible to provide the highest

                quality performance of FedEx;


             b) Exercise good faith to ensure that the Company was operated in a diligent, honest

                and prudent manner and complied with all applicable federal and state laws, rules,

                regulations and requirements, and all contractual obligations, including acting

                only within the scope of its legal authority including ensuring that the Company

                met its obligations to make full and complete disclosure within the requirements

                of the Federal Securities laws.; and


             c) When put on notice of that the Company’s business practices and operations

                conflict with applicable federal and state laws, rules, regulations and

                requirements or contractual obligations, to exercise good faith in taking

                appropriate action so as to assure that the business practices will be corrected to

                                               13
                  eliminate the conflict, correct any misconduct and prevent its recurrence.

         50.     The Defendants also have the obligation to refrain from trading in FedEx stock

based on knowledge of adverse material non-public information.

        51.      FedEx has established “Corporate Governance Guidelines,” which state, inter

alia:

                            Basic Responsibilities of Board Members.

         The fundamental responsibility of members of the Company’s Board of Directors
         is to promote the best interests of the Company and its stockholders by overseeing
         the management of the Company's business and affairs. In doing so, Board members
         have two basic legal obligations to the Company and its stockholders: (a) the duty
         of care, which generally requires that Board members exercise appropriate
         diligence in making decisions and in overseeing management of the Company, and
         (b) the duty of loyalty, which generally requires that Board members make
         decisions based on the best interests of the Company and its stockholders and
         without regard to any personal interest.

                                      Board Risk Oversight.

         The Board of Directors has ultimate responsibility for risk oversight. While
         management has day-to-day responsibility for assessing and managing the
         Company’s risk exposure, the Board of Directors and its committees provide
         oversight in connection with those efforts, with particular focus on ensuring that the
         Company’s risk management practices are adequate and regularly reviewing the most
         significant risks facing the Company. The Board of Directors has delegated to each of
         its committees responsibility for the oversight of specific risks that fall within the
         committee’s areas of responsibility.

                              Corporate Integrity and Compliance.

         The Board of Directors is responsible for monitoring the Company’s compliance
         with legal and regulatory requirements and overseeing the Company's corporate
         integrity and compliance programs. The Board has delegated much of this
         responsibility to the Audit Committee. In furtherance of this responsibility, the
         Audit Committee will periodically discuss the implementation and effectiveness of
         the Company’s corporate integrity and compliance programs with the Company’s
         Executive Vice President, General Counsel and Secretary and Corporate Vice
         President and Global Chief Compliance & Governance Officer. In addition, the
         Audit Committee will periodically review the Company’s Code of Business
         Conduct and Ethics, which sets forth the basic ethical principles all Board members,
         officers, employees and contractors must follow, and recommend any proposed
                                                  14
       changes to the Board of Directors for approval.

      52.       Further, the Company’s IT Oversight Committee is specifically tasked with the

Board’s oversight responsibilities regarding information technology issues. The purpose of the IT

Oversight Committee is governed by the IT Oversight Committee Charter, which states:

       The purpose of the Information Technology Oversight Committee is to:

            •   Review major information technology (“IT”)-related projects and technology
                architecture decisions;
            •   Assess whether the Company’s IT programs effectively support the Company’s
                business objectives and strategies;
            •   Assist Board oversight of cybersecurity risks and management efforts to monitor
                and mitigate those risks;
            •   Advise the Company’s senior IT management team; and
            •   Advise the Board of Directors on IT-related matters.

      53.       The IT Oversight Committee Charter states the responsibilities of the IT Oversight

Committee members as follows:

       Cybersecurity

       Review and discuss with management and the Board of Directors (i) the Company’s
       cybersecurity risks and (ii) the steps management has taken to identify, assess and
       monitor those risks.

       Review and discuss with management (i) technologies, policies, processes and
       practices for managing and mitigating cybersecurity risks and (ii) the Company’s
       cyber-attack incident response and recovery plan.

       IT Disaster Recovery

       Review and discuss with management the Company’s IT disaster recovery
       capabilities and contingency plans.

       Internal Controls

       Review and discuss with management the quality and effectiveness of IT systems
       and processes that relate to or affect the Company’s internal control systems.

       Review and discuss with management and the Board of Directors (i) the Company’s
       IT-related compliance risks, including IT-related internal audits, and (ii) the steps

                                                15
       management has taken to identify, assess, monitor, manage and mitigate those risks.

       Periodically report to and consult with the Audit Committee of the Board of
       Directors regarding IT systems and processes that relate to or affect the Company’s
       internal control systems.

       Advisory Role

       Advise the Company’s senior IT management team.

       Stay informed of, assess and advise the Company’s senior IT management team
       with respect to new technologies, applications and systems that relate to or affect
       the Company’s IT strategy or programs.

      54.       In violation of the IT Oversight Committee Charter, and their general duties as

members of the IT Oversight Committee, the IT Oversight Committee Defendants conducted little,

if any, oversight of the Company’s internal controls over the Company’s IT matters, resulting in

materially false and misleading statements regarding the Company’s business, operational and

compliance policies, and consciously disregarded their duties to monitor such controls. The IT

Oversight Committee Defendants’ complete failure to perform their duties in good faith resulted

in misrepresentations to the SEC, the investing public, and the Company’s shareholders.

                              SUBSTANTIVE ALLEGATIONS

        A.    Background

      55.       According to its public filings, FedEx provides a broad portfolio of transportation,

e-commerce, and business services through companies competing collectively, operating

independently, and managed collaboratively, under the respected FedEx brand. These companies

are broken into various business segments; FedEx Express, FedEx Ground, FedEx Freight, and

FedEx Services, among others. FedEx Express is the world’s largest express transportation

company, offering time- definite delivery to more than 220 countries and territories. FedEx Ground

is a leading North American provider of small-package ground delivery services. FedEx Freight is
                                                16
a leading North American provider of less-than-truckload freight services. FedEx Services provides

sales, marketing, information technology, communication, customer service, technical support,

billing and collection services, and certain back- offline functions that support FedEx’s

transportation segments.

        B.    Defendants’ Misconduct

      56.       Defendants’ misconduct consists of a series of materially misleading statements

made by certain Defendants, who were senior members of management, and the failure of the

Director Defendants to act in a way such that there would be controls over public statements made

by management to the investing public to ensure that any such statements are materially complete

and accurate and fully comply with the federal securities law.

      57.       The misconduct starts on September 19, 2017, when FedEx reported its first

quarter 2018 results for the quarter ended August 30, 2017. The Company’s quarterly revenues

and earnings missed analysts’ estimates due to lost customer sales and remedial costs from the

Cyberattack. Despite this near-term pressure at TNT, Defendants highlighted their recovery efforts

from the Cyberattack and downplayed the lingering impacts on its business.

      58.       For example, during the related earnings call on September 19, 2017, certain

Defendants assured investors that all critical TNT systems were fully restored and fixes to its

customer- specific systems were expected to be finalized by the end of September 2017. Company

Executives also reaffirmed the TNT Income Improvement Target, stating in pertinent part: “We’re

confident of our prospects for long-term profitable growth, and we reaffirm our commitment to

improve operating income at FedEx Express segment by $1.2 billion to $1.5 billion in fiscal




                                               17
2020 versus fiscal 2017. Our overall goals remain to increase earnings, cash flows, returns, and

margins.” 2

         59.         During the same call, Defendant Bronczek told investors that TNT service was at

“pre-crisis levels,” and that fixes to customer-specific solutions were expected to be finalized and

restored by the end of September 2017 “just in time for peak shipping,” stating in pertinent part:

               Given the discussion around the impact of the cyberattack on TNT, I thought it
               [was] very important to point out the underlying fundamentals of the FedEx
               Express business remain very strong.

               In particular, International Export Package revenue for the segment grew 4% in
               the quarter after absorbing the impact of the cyberattack. And we have made
               significant progress on the recovery of the TNT business and IT systems.
                                                    * * *
               From a customer perspective, our teams are executing a detailed, thorough, and
               customer-focused plan, targeting and restoring customer volumes to our
               expected levels. This plan includes leveraging our senior officer team on sales
               calls to instill confidence with customers so that we can fully meet their
               expectations . . . .

               Our service levels within Europe have been restored to pre-crisis levels. And
               in August, this past month of 2017, our service levels were actually above those
               a year ago in August of 2016. Tremendous work by the operations team.

               With strong service levels and operations returning to near-normal capabilities,
               our focus now shifts to finalizing the restoration of certain key customer-
               specific solutions and their systems. We expect these IT capabilities to be
               restored by the end of this month, enabling business-as-usual operations with
               full capabilities across all customer segments just in time for peak shipping

         60.         The day following the analyst call, FedEx stock increased $4.50 per share, or

roughly 2.1%, to close at $220.50 per share.

         61.         On December 19, 2017, FedEx reported positive results for its second fiscal

quarter ended November 30, 2017. During FedEx’s second quarter 2018 earnings call, Defendant




2
    Emphasis added throughout, unless otherwise noted.
                                                    18
Smith touted TNT’s successful recovery from the Cyberattack, and stated the Company was “on

target” to achieve the TNT Income Improvement Target, stating in pertinent part:

             We’re very proud of the progress the FedEx team has made in recovering from
             the effects of the cyberattack at TNT. Let me express our appreciation to the
             thousands of FedEx professionals who worked around the clock and tirelessly
             to mitigate this unprecedented event. Dave will update you in his discussion of
             overall global operations.

             We expect yield and volume growth at all of our transportation segments will
             support revenue and earnings growth in the second half of fiscal 2018. Our plans
             remain on target to improve operating income at the FedEx Express segment
             by $1.2 billion to $1.5 billion in fiscal 2020 versus fiscal 2017 and our goal
             remains to increase earnings, margins, cash flows and returns and we are confident
             that we can do so.

       62.         On the same call, Graf also stated that FedEx’s international volumes had

increased despite the Cyberattack, and also reaffirmed the TNT Income Improvement Target,

stating in pertinent part:

             Despite the challenges from the cyberattack, total international average
             package volume increased 5%.

                                                 * * *
             We remain committed to our target of $1.2 billion to $1.5 billion in additional
             operating profit for the FedEx segment in FY 2020 versus FY 2017, which
             includes TNT synergies as well as base business and other operational
             improvements across the entire global FedEx Express network.

       63.         Likewise, Bronczek touted that TNT’s service levels and operations were “back

to normal,” and that TNT’s volumes and cost efficiencies were improving, stating in pertinent part:

             First, let me start off with FedEx Express. They grew their revenues and profits,
             as Alan just mentioned, despite the impact of the TNT Express cyberattack. The
             underlying fundamentals of the business remain very strong with higher base
             rates and growth in the international package and freight services. Cost
             efficiencies are also improving. For example, we continue to see higher aircraft
             fleet reliability, which increases our productivity.

             I’m also very happy to say that at TNT, we are seeing strong service levels
             and operations are back to normal after the June cyberattack.

                                                    19
      64.         Following the above conference call and news, FedEx stock increased $8.53 per

share, or 3.5%, to close at $251.07 per share on December 20, 2017.

      65.         On March 20, 2018, FedEx reported positive results for its third fiscal quarter

ended February 28, 2018. In addition, the Company raised its fiscal 2019 earnings forecast. During

FedEx’s third quarter 2018 earnings call, Graf reaffirmed the FedEx Express 2020 operating

income target, stating in pertinent part: “As Fred mentioned, we remain committed to our target

of $1.2 billion to $1.5 billion in additional operating profit for the FedEx Express segment in

FY 2020 versus FY 2017, which includes TNT synergies as well as base business and other

operational improvements across the global FedEx Express network.”

      66.         On that same date, Bronczek spoke regarding the TNT integration and restoration

of its service levels post-Cyberattack, stating in pertinent part:

            I also want to provide an update on our TNT integration. As you know, this was
            the most significant acquisition in our company’s history, and dramatically
            improves our global capabilities and competitive posture. I’m happy to say that, at
            TNT, we are seeing strong service levels, and the integration is accelerating. A
            key element of our acceleration plan was to enable the flow of packages between
            the legacy TNT and FedEx systems prior to full integration. This allows us to
            direct volumes to the highest service, but the lowest cost networks. This capability
            is expected to be in place by May 31 of this year. (Emphasis added).

      67.         Finally, Smith addressed questions from certain analysts regarding TNT’s

volumes post-Cyberattack, stating that TNT volumes were back to pre-Cyberattack levels:

            The second is from Jack Atkins of Stephens. To what degree was the June
            cyberattack at TNT negatively impact 3Q results, I guess, it did negatively
            impact 3Q results at Express, and would you expect any lingering impact in the
            fourth quarter? Now, I think these questions from Todd and Jack, and I’m going
            to ask again Dave and David Cunningham to amplify this, reflects a bit of a
            misunderstanding here, in that, please recall that when we started this fiscal
            year, we told you that we were no longer going to be talking about Express and
            TNT.
            So the numbers that are in the Express segment now are the combination of the
            two. So the reality is, the FedEx Express volumes are growing, but the TNT
                                                    20
              volumes were adversely affected by NotPetya and we are now growing back up
              to where we would have been had this attack not happened. And let me again
              give enormous thanks to our sales, our customer service and particularly our IT
              professionals that did the most unbelievable job of recovering from this attack,
              which the U.S. government now says was a government or a government-
              sanctioned attack on the Ukraine, and TNT was just a side victim of it.
              So the fourth quarter will - I think, began to show these at a more granular
              fashion. But we’re not seeing decline in Express traffic, in the fourth quarter
              we will have recovered most of the NotPetya volume from TNT now.
              (Emphasis added).

        68.         Defendant Cunningham followed up on Smith’s comments, touting the

“remarkable” recovery of TNT’s business over the last five months, stating in pertinent part:

              Yeah, I’d just add a couple of comments to what Fred and Dave just said. I
              think, first thing you got to remember is the effects in Q3 were mostly one-off
              type of effects. Q4 ends up being a seasonally strong quarter and we’ve already
              told you what that’s going to be. Our TNT network was fully restored and back
              to business as usual as of the end of 2017. The recovery of the business over
              the last five months has been remarkable. And given the value proposition of
              the TNT road networks, our freight volumes have been strong, and we are
              experiencing solid growth in these products. The cyberattack continues to have
              a lingering effect in the third quarter, and our existing customer base has not
              been fully restored - has not fully restored all volumes as they continue to gain
              confidence in our ability to provide service and recovery of our business. Our
              outstanding performance during peak is evidence of the strength of our network
              and our recovery and our sales teams are leveraging this in the fourth quarter,
              and growing and winning business. (Emphasis added).
                                       THE TRUTH EMERGES

        69.         On June 19, 2018, FedEx released its fourth quarter and full year 2018 results.

FedEx reported quarterly earnings and sales that met analyst estimates. Despite these results,

however, FedEx reported, among other things, higher-than-expected TNT integration expenses.

On this news, FedEx stock fell $6.96 per share, or 2.69%, to close at $251.43per share on June 20,

2018.

        70.         Regardless, Defendants continued to offer positive commentary on the TNT

integration and related financial performance metrics. During the earnings call that same day,

                                                    21
Bronczek made the following positive statements about the TNT integration while reaffirming the

TNT Income Improvement Target, stating in pertinent part: “The successful integration of TNT

and FedEx Express remains a key driver of the FedEx Express FY 2020 operating income

improvement target of $1.2 billion to $1.5 billion over FY 2017’s results.”

      71.         On the same call, Cunningham discussed the Company’s “remarkable” and

“outstanding” recovery following the Cyberattack, stating in pertinent part:

            You can see in the results that we experienced year-over-year double-digit revenue
            growth in our international package and Freight Services this past quarter. While
            higher rates were certainly a major contributor, we’re also seeing solid year-over-
            year growth in Freight traffic, a piece of our product portfolio that expanded
            significantly through the addition of TNT. Again, the recovery of the business
            over the past several months has been remarkable and we certainly owe major
            thanks to our sales, customer service, and IT professionals who’ve done an
            outstanding job of recovering from this attack. (Emphasis added).

      72.         Finally, Colleran commented on business growth and “customer loyalty” within

the FedEx Express segment, stating in pertinent part: “Just like to add a comment to that as well.

We greatly appreciate the loyalty that our customers have shown us as we went through this

difficult period. And as you noted, I’m also glad to mention that we resumed year-over-year

growth in the impacted segments of that business.” (Emphasis added).

      73.         On July 16, 2018, FedEx filed its Form 10-K with the Securities and Exchange

Commission for its fiscal year ended May 31, 2018. Within the filing, FedEx stated that its FedEx

Express segment revenues increased “despite impacts from the NotPetya cyberattack,” and that

international export package yields increased in part due to, among other reasons “favorable

service mix.” (Emphasis added).

      74.         On September 17, 2018, FedEx released disappointing first quarter 2019 results.

Defendants noted higher variable compensation accruals and accelerated wage increases for

certain hourly employees which collectively, negatively affected year-over-year results by $170
                                                   22
million. On this news, FedEx stock fell $14.15 per share, or 5.5%, to close at $241.58 per share

on September 18, 2018 after the reporting earnings of $3.46 per share in its first fiscal quarter of

2019 vs. the $3.80 per share that analysts had expected. Despite these adverse results, Defendant

Bronczek again reaffirmed the FedEx Express profit improvement guidance on the Company’s

related earnings call, stating in pertinent part: “We are very confident in reaching the $1.2 billion

to $1.5 billion of operating income improvement that Fred just talked about at FedEx Express

in FY 2020 over FY 2017.” (Emphasis added).

      75.         Graf also reaffirmed the FedEx Express profit improvement guidance while

partially disclosing the truth about how TNT was experiencing a negative service mix, stating in

pertinent part:

            While strong international volume growth reflects our recovery from the TNT
            cyberattack last year, the impact to operating income was partially offset by
            shifting service mix and the timing of variable compensation, aircraft
            maintenance and merit increases.

            As we continue to grow package volume, our revenue and overall operating
            income will benefit. We remain committed to achieving $1.2 billion to $1.5
            billion in operating income improvement at Express.

      76.         Subramaniam then addressed analyst questions regarding “opportunities for share

gains for the combined TNT/FedEx network,” stating in pertinent part:

            Yeah Brian, clearly the opportunities are very large. As you all may know and
            TNT and now FedEx has a fantastic Ground network that handles parcels and
            pallets in Europe. And TNT is a key player for intra-Europe and Ground
            markets and key domestic markets in Europe, of course, don’t forget that TNT
            also has a terrific Ground networks in Middle East in Asia and Latin America.
            So when we combine that with FedEx’s unparalleled intercontinental air
            system, we have a unique network that allows us to offer new value to our
            customers in a very cost effective manner. And that opens up large international
            market segments in which we are now extremely well positioned to gain
            significant share.

            And the good news here we are well on our way to unlocking the value and
            we are pleased with progress as Dave talked about. We are progressing well
                                                  23
            on the integration. And customers are already beginning to see this value. And
            all I can say here is that the sales and marketing teams in the world are very
            excited to be [sic] see the progress and really provide new value for our
            customers.

      77.        On September 20, 2018, news outlets reported that Michael Holt would retire as

FedEx Express Europe’s regional COO at the end of September 2018. Holt would be replaced by

Sean Healy.

      78.        On September 24, 2018, during FedEx’s Annual General Meeting with

shareholders, Smith stated that the Company was “on track” to achieve the TNT Income

Improvement Target. He further made positive statements regarding revenue growth at FedEx

Express, as well as TNT service levels and integration efforts, stating in pertinent part:

       FedEx Express posted solid revenue growth and is on track to reach our target $1.2 billion
       to $1.5 billion improvements in operating income in fiscal 2020 versus 2017. We can now
       report we’re seeing strong TNT service levels and our integration of TNT is progressing
       rapidly. Great thanks to the teams that worked around the clock and around the world to
       restore and better secure both the technology systems and our customers’ trust in us. We’re
       emerging from this huge challenge stronger than ever.

      79.        On November 7, 2018, during the Robert W. Baird Industrial Conference,

Defendants continued to affirm the FedEx Express operating income guidance for 2020. For

example, Defendant Lenz stated, in pertinent part:

       And as we get into the home stretch of completing the TNT integration here by
       May of 2020, that’s going to drive tremendous value in terms of what we can
       leverage there, and that’s a key element of the target we’ve got out there of
       improving our Express business’ operating income by $1.2 billion to $1.5 billion
       in our fiscal year 2020 versus the fiscal year 2017 baseline.

      80.        At the same conference, Lenz discussed how TNT had retained customers in the

wake of the Cyberattack, stating in pertinent part:

       One of the aspects of what gives us confidence in our value are the capabilities that
       the TNT assets will provide. And in particular, when you put them together with
       our unmatched global network is -so five, six years ago, UPS tried to acquire TNT
       and that was ultimately prohibited by regulatory authorities. Well, of course, we
                                                 24
       were in trying to take their customers along the way there amidst the disruption and
       uncertainty, and we couldn’t take TNT’s customers because they were loyal and
       the value of what TNT was able to do was significant. Well, similarly now we’re
       experiencing that as well that, despite the cyberattack, the customers stuck with us.
       So, that’s what gives us the confidence and basis that, look, this is going to drive
       even value beyond the immediate of what we’re targeting here in FY 2020.

      81.         On December 7, 2018, FedEx surprised investors by announcing that on December

3, 2018, Cunningham had entered into a separation agreement with FedEx to retire by December

31, 2018 as the CEO of FedEx Express. Cunningham would be replaced by Subramaniam in that

role. Analysts immediately suggested that Cunningham’s “retirement” was a result of performance

issues within the FedEx Express segment.

      82.         On this news, FedEx stock dropped $13.67 per share, or 6.4%, to close at $201.39

per share on December 7, 2018.

      83.         Finally, on December 18, 2018, after the close of trading, FedEx released weak

results for its second quarter 2019. Among other things, FedEx lowered its fiscal 2019 outlook and

told investors that the TNT Income Improvement Target would no longer be achievable by the end

of fiscal 2020. During the related earnings call held that evening, Bronczek attributed these

changes to lower package volumes in Europe and stated that “[f]ollowing TNT’s recovery from

the cyberattack, we have seen an accelerated shift of our product mix to more freight than parcel,

putting pressure on our system and of course our costs.”

      84.         On the same call, Graf revealed that the integration of TNT was not progressing

at the previously touted pace due to, in part, “a change in service mix following the NotPetya

cyberattack.” Graf additionally alerted investors that the TNT Income Improvement Target was

no longer achievable, stating in pertinent part:

            The timing and amount of integration expenses and capital investments in any
            future period may change as we continue to execute the integration of TNT. We
            expect to realize the benefits of the TNT acquisition that were anticipated when the
                                                    25
            company was acquired, although at a more moderate pace caused by reductions
            in base business levels due to increasing economic weakness during the second
            quarter and a change in service mix following the NotPetya cyberattack. As a
            result, we now expect the operating profit improvement goal of $1.2 billion to
            $1.5 billion for Express over fiscal year ‘17 will not be realized in FY ‘20.
            (Emphasis added.)

      85.         On this news, FedEx stock dropped $22.50 per share, or roughly 12.2%, to close

at $162.51 per share on December 19, 2018.

      86.         Following FedEx’s December 19, 2018 disclosure, analysts drastically slashed

their price targets due to the Company’s disappointing revelations related to the TNT integration

and post-Cyberattack remedial measures, and voiced heightened skepticism at the Company’s

ability to successfully integrate TNT. In addition, certain analysts questioned whether Company

Executives intentionally chose to maintain guidance on the TNT Income Improvement Target,

thereby misleading investors.

      87.         For example, on December 19, 2018, Barclays issued a report entitled “The TNT

Mirage” lowering FedEx’s price target and voicing frustration at “the rapid change in management

guidance regarding the supposed profit potential of TNT.” The analyst further stated:

            Despite nearly a year of lagging Express segment results following the complete
            operational shutdown of TNT from a computer virus (missed our margin
            expectations 4 out of the last 5 quarters), FedEx management until today clearly
            articulated to the investor community that: 1) TNT was fully operational
            following the cyberattack; and 2) aggressive profit improvement plans were
            “confidently” on track . . . . While we think Express results following the
            cyberattack clearly indicated mix recovery challenges in the TNT business,
            management chose to maintain guidance until today’s cut. Perhaps this
            analyst will be less trusting of management commentary going forward.
            (Emphasis added).

      88.         Deutsche Bank also issued a report entitled “F2Q First Look . . . Bad,” which

criticized Defendants’ lack of transparency with regards to TNT: “The commentary around Europe

is not very satisfying, as it likely reflects significant underperformance at TNT, on which Mgmt. is

                                                  26
still not offering necessary details (we believe TNT volumes are more heavily skewed towards

larger, palletized freight, as opposed to parcel, making the read-through to other global package-

delivery companies less meaningful, in our view).”

      89.       Following the market’s realization that FedEx had not been truthful about issues

it faced, on June 26, 2019, a securities class action entitled Rhode Island Laborers’ Pension Fund

v. FedEx Corporation, 19-cv-05990 was filed in the United States District Court for the Southern

District of New York asserting that the statements alleged above were materially false and

misleading during a class period of September 19, 2017 through December 18, 2018.

      90.       As a result of the Defendants’ misconduct, the Company and its shareholders have

been significantly damaged.

      91.       FedEx is subject to a securities class action that asserts that the statements

referenced above were materially false and misleading as they failed to disclose and/or

misrepresented the following adverse facts which were known to the Defendants that issued them

or recklessly disregarded by them: that they failed to disclose and/or misrepresented the following

adverse facts which were known to Defendants or recklessly disregarded by them: (i) TNT’s overall

package volume growth was slowing as TNT’s large customers permanently took their business to

competitors after the Cyberattack; (ii) as a result of the customer attrition, TNT was experiencing an

increased shift in product mix from higher-margin parcel services to lower-margin freight services;

(iii) the anticipated costs and timeframe to integrate and restore the TNT network were significantly

larger and longer than disclosed; (iv) FedEx was not on track to achieve the TNT Income

Improvement Target; and (v) as a result of these undisclosed negative trends and cost issues, FedEx’s

positive statements about TNT’s recovery from the Cyberattack, integration into FedEx’s legacy



                                                 27
operations, customer mix, customer service levels, profitability, and prospects lacked a reasonable

basis.

           A.   Materially False and Misleading Proxy Statements

         92.      On August 14, 2017, FedEx filed a Schedule 14a, which contained a Notice of

Shareholder Meeting (By order of the Board of Directors) and Proxy Statement (the “2017 Proxy

Statement”).

         93.      The 2017 Proxy Statement contains a summary which states in part:

          FedEx’s strong and independent Board of Directors effectively oversees our
          management and provides vigorous oversight of FedEx’s business and affairs in
          support of our mission of producing superior financial returns for our shareowners
          by providing high value-added logistics, transportation and related business
          services through focused operating companies.

         94.      The 2017 Proxy Statement also makes the following statement regarding its

Corporate Governance Guidelines:

          The Board believes that FedEx’s Bylaws and Corporate Governance Guidelines
          help ensure that strong and independent directors will continue to play the central
          oversight role necessary to maintain FedEx’s commitment to the highest quality
          corporate governance.,

         95.      The above statements were materially false and misleading because in fact, at least

with respect to disclosure made by management to the investing public, including stock analysts,

the Board of Directors did not effectively oversee management and provide vigorous oversight of

FedEx’s business and affairs and FedEx does not have effective Corporate Governance Guidelines

because the Board did not have controls in place to provide assurance that management will have

a reasonable basis for all statements it makes to stock analysts concerning FedEx’s business,

outlook and status of integration of new businesses.




                                                  28
      96.       On August 13, 2018, FedEx filed a Schedule 14a, which contained a Notice of

Shareholder Meeting (By order of the Board of Directors) and Proxy Statement (the “2018 Proxy

Statement”).

       The 2018 Proxy Statement contains a summary which states in part: FedEx’s strong and
       independent Board of Directors effectively oversees our management and provides
       vigorous oversight of FedEx’s business and affairs in support of our mission of
       producing superior financial returns for our shareowners by providing high value-
       added logistics, transportation and related business services through focused
       operating companies.

      97.       The 2018 Proxy Statement also makes the following statement regarding its

Corporate Governance Guidelines:

       The Board believes that FedEx’s Bylaws and Corporate Governance Guidelines
       help ensure that strong and independent directors will continue to play the central
       oversight role necessary to maintain FedEx’s commitment to the highest quality
       corporate governance.,

      98.       The above statements were materially false and misleading because in fact, at least

with respect to disclosure made by management to the investing public, including stock analysts,

the Board of Directors do not effectively oversee management and provide vigorous oversight of

FedEx’s business and affairs and FedEx does not have effective Corporate Governance Guidelines

because the Board did not have controls in place to provide assurance that management will have

a reasonable basis for all statements it makes to stock analysts concerning FedEx’s business,

outlook and status of integration of new businesses.

      99.       On August 12, 2019, FedEx filed a Schedule 14a, which contained a Notice of

Shareholder Meeting (By order of the Board of Directors) and Proxy Statement (the “2019 Proxy

Statement”).

      100.      The 2019 Proxy Statement contains a summary which states in part:

       FedEx’s strong and independent Board of Directors effectively oversees our
       management and provides vigorous oversight of FedEx’s business and affairs in
                                                29
       support of our mission of producing superior financial returns for our shareowners
       by providing high value-added logistics, transportation and related business
       services through focused operating companies.

      101.      The 2019 Proxy Statement also makes the following statement regarding its

Corporate Governance Guidelines:

       The Board believes that FedEx’s Bylaws and Corporate Governance Guidelines
       help ensure that strong and independent directors will continue to play the central
       oversight role necessary to maintain FedEx’s commitment to the highest quality
       corporate governance.

      102.      The above statements were materially false and misleading because in fact, at least

with respect to disclosure made by management to the investing public, including stock analysts,

the Board of Directors do not effectively oversee management and provide vigorous oversight of

FedEx’s business and affairs and FedEx does not have effective Corporate Governance Guidelines

because the Board did not have controls in place to provide assurance that management will have

a reasonable basis for all statements it makes to stock analysts concerning FedEx’s business,

outlook and status of integration of new businesses.

                       DERIVATIVE AND DEMAND ALLEGATIONS


      103.       Plaintiff brings this action derivatively in the right and for the benefit of FedEx to

redress the breaches of fiduciary duty and other violations of law by Defendants.

      104.      Plaintiff will adequately and fairly represent the interests of FedEx and its

stockholders in enforcing and prosecuting its rights.

      105.      Plaintiff was a stockholder of FedEx common stock at the time of the wrongdoing

of which Plaintiff complains and has continuously been a stockholder since.

      106.      Because any such effort would have been futile, as set forth below, Plaintiff did

not make a demand on the Board.

                                                 30
      107.        This is not a collusive action to confer jurisdiction on this Court that it would not

otherwise have.

      108.        At the time this action was filed, FedEx’s Board of Directors consisted of the

following members: Edwardson, Ellison, Jabal, Jackson, Martin, Ramo, Schwab, Smith, Steiner

and Walsh.

      109.        Because of their advisory, executive, managerial, and directorial positions with

FedEx, each of the Defendants had knowledge of material non-public information regarding FedEx

and were directly involved in FedEx’s operations at the highest levels. Pursuant to FedEx

Corporate Governance Guidelines, 3 the Board is obligated to “to promote the best interests of the

Company and its stockholders by overseeing the management of the Company’s business and

affairs. In doing so, Board members have two basic legal obligations to the Company and its

stockholders: (a) the duty of care; and (b) the duty of loyalty. The Corporate Governance

Guidelines prescribe: “The Board of Directors is responsible for monitoring the Company’s

compliance with legal and regulatory requirements and overseeing the Company's corporate

integrity and compliance programs.”

      110.        The Director Defendants were directors throughout the time of the issuance of the

materially false and misleading statements referenced above, and as such had a fiduciary duty to

ensure that the Company’s disclosures and other public statements and presentations concerning

its business, operations, prospects, internal controls, and financial statements were accurate. Each

of the Director Defendants breached that duty and are liable for such action and inaction and

therefore would not be able to independently assess any demand made.



3
 See FedEx Corporate Governance Guidelines: http://investors.fedex.com/governance-and-
citizenship/policies/governance-guidelines/default.aspx
                                                  31
      111.      Plaintiff has not made a demand on the Board of Directors to bring the causes of

action alleged herein because such a demand would be futile. FedEx’s Board of Directors is unable

to make an impartial determination as to whether to institute legal proceedings to redress the

wrongdoing alleged herein because a majority of its members: (1) face a substantial likelihood of

liability for non-exculpated breaches of their fiduciary duties to the Company through their

participation or acquiescence in the wrongdoing alleged herein, complete failure to perform their

oversight duties, and failure to ensure the Company’s compliance with legally mandated disclosure

standards; and/or (2) are not independent from members of FedEx’s Board of Directors who face

a substantial likelihood of liability. In fact, each of them shares responsibility for the materially

false and misleading statements in the 2017, 2018 and 2019 Proxy Statements and the omissions

of material fact contained therein.

      112.      The Insider Selling Director Defendants sold FedEx stock while in possession of

non-public materially adverse information about the prospects for FedEx’s business and used that

information to benefit themselves. Because the Insider Selling Director Defendants, consisting of

five of the directors who would have to consider any demand made face a substantial liability for

breach of their fiduciary duties of loyalty in connection with the sales of stock, any demand upon

them would be futile.

      113.      The IT Oversight Committee Defendants, as members of the IT Oversight

Committee, recklessly authorized, permitted or failed to act to prevent FedEx to issue materially

false and misleading statements, and failed to timely correct any materially false and misleading

statements made. The IT Oversight Committee Charter provides that the IT Oversight Committee

Defendants are responsible for “assess[ing] whether the Company’s IT programs effectively

support the Company’s business objectives and strategies.” Further, the IT Oversight Committee

                                                 32
Defendants are responsible for “assist[ing] Board oversight of cybersecurity risks and management

efforts to monitor and mitigate those risks.”

      114.         Thus, the IT Oversight Committee Defendants were responsible for understanding

the extent of the future impact of the Cyberattack on FedEx’s finances ensuring that the Company

not make misleading statements regarding the Cyberattack or to omit to disclose materials facts

when addressing the Cyberattack and its impact on the Company’s business.

      115.         Through their knowledge or reckless disregard, the IT Oversight Committee

Defendants caused the improper statements made by the Company. Accordingly, the IT Oversight

Committee Defendants breached their fiduciary duties of loyalty and good faith because they

participated in the wrongdoing described herein. Thus, the IT Oversight Committee Defendants

face a substantial likelihood of liability for their breach of fiduciary duties, so any demand upon

them is futile.

         A        Smith Lacks Independence

      116.         Any demand made on Smith would be futile for other reasons as well. Smith is the

founder of the Company and has served as a director, Chairman of the Board and CEO of the

Company since 1998 and as Chairman of FedEx Express since 1975. Previously, Smith served as

the President of the Company from 1998 to 2017, as a director, Chairman of the Board, President

and CEO of FedEx Express from 1983 to 1998, as CEO of FedEx Express from 1977 to 1998, and

as President of FedEx Express from 1971 to 1975. In 2018, Smith had a base salary of $1,384,820.

In addition he received a targeted additional payout of 165% of his base salary plus a very

substantial grant of stock options. Smith is, therefore, incapable of acting independently and

demand is futile upon him.



                                                 33
         B    Substantial Likelihood of Liability for the Entire Board of Directors

      117.      The Defendants acted in bad faith by breaching their fiduciary duties in failing to

adequately manage the Company, which has severely and negatively impacted the Company’s

financial condition and future prospects.

      118.      By failing to satisfy their fiduciary duties, Defendants caused irreparable

reputational harm to the Company, exposing the Company to millions of dollars of liability in

securities class action lawsuits plus very substantial attorney’s fees and expenses. The securities

class action pending alleges that spokespersons for FedEx made numerous materially misleading

statements to the investment community including numerous stock analysts in 2017 and 2018

regarding resolution of a hacking issue with the TNT subsidiary and its impact on FedEx being

able to reach certain financial goals.

      119.       Each Director Defendant had a duty to diligently ensure that there were

procedures in place so that officers who spoke on behalf of the Company would not make

statements that were materially false and misleading, including, but not limited to, information

regarding the Company’s business, its performance, its integration of TNT, and the veracity of the

Company’s financial disclosures. It was the duty of the Defendants to properly evaluate this

information and provide thorough guidance and governance to the Company. Defendants failed in

these duties. Defendants who sat on the Board either evaluated this information and intentionally

or recklessly failed to put procedures in place to prevent the disclosure of materially false and

misleading statements or failed to ensure the disclosure of information necessary to prevent the

statements from being materially false and misleading.

                                                34
      120.      Each Director Defendant also had a duty to properly and accurately guide investors

and analysts as to the true financial condition of the Company at any given time, including making

accurate statements about the Company’s financial results and prospects, and ensuring that the

Company maintained an adequate system of financial controls such that the Company’s financial

reporting would be true and accurate at all times.

      121.      Each Director Defendant also had a duty to remain informed as to how the

Company conducted its operations, and, upon receipt of notice or information of imprudent or

unsound conditions or practices, make reasonable inquiry in connection therewith, and take steps

to correct such conditions or practices and make such disclosures as necessary to comply with

federal and state securities laws.

      122.      Each Director Defendant faces a substantial likelihood of liability in this action

because of his or her failure as a director to ensure that reliable systems of controls were

implemented and functioning effectively to prevent the Company from issuing materially

misleading statements. Based on the size, scope, and blatancy of the wrongdoing, the Defendants

must have known, or were reckless or grossly reckless in not knowing, that the statements

disseminated during the Relevant Period were materially misleading, and/or Defendants, who are

board members must have omitted material information necessary to prevent the statements from

being materially misleading. Accordingly, the Defendants who are board members face substantial

exposure to liability for their total abrogation of their duty of oversight. Because each of the

Defendants who are board members faces a substantial likelihood of liability for unexculpated

breaches of duty, demand is excused.




                                                35
      123.      Based on the Board’s conduct, and its failure to take action against any wrongdoer,

no FedEx shareholder would reasonably believe the Board would respond properly to a demand

in good faith. Thus, demand is excused.

      124.      Thus, this stockholder derivative action should be allowed to proceed.

                                             COUNT I

           Against Defendants Edwardson, Ellison, Jabal, Jackson, Martin, Ramo,
            Schwab, Smith, Steiner, Walsh, Barksdale and Inglis for Violations of
                    Section 14(a) of the Securities Exchange Act of 1934

      125.      Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

      126.      The Section 14(a) Exchange Act claim alleged herein is based solely on

negligence. It is not based on any allegation of reckless or knowing conduct by or on behalf of the

Director Defendants charged. The Section 14(a) Exchange Act claim alleged herein does not allege

and does not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any

allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to this

non-fraud claim.

      127.      Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”



                                                  36
      128.      Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

      129.      Under the direction and watch of the Director Defendants, the 2017, 2018 and

2019 Proxy Statements failed to disclose : (1) that certain of the Defendants had made materially

false and misleading statements regarding the integration of TNT; (2) that FedEx had insufficient

internal controls in place to prevent its officers from making statements to the investing public

including analysts which had no basis in fact, and (3) as a result of the foregoing, certain of FedEx’s

public statements, as set forth above, were materially false and misleading.

      130.      The Director Defendants also caused the 2017, 2018 and 2019 Proxy Statements

to be materially false and misleading with regard to failing to disclose that the Company’s financial

prospects were misrepresented as a result of false and misleading statements, causing the

Company’s share price to be artificially inflated.

      131.      Moreover, the 2017, 2018 and 2019 Proxy Statements were false and misleading

in discussing the Company’s adherence to specific governance policies and procedures, including

the Code of Ethics and Corporate Governance Guidelines, due to the Individual Defendants’

failure to abide by them and making and or permitting the Company to make the false and

misleading statements and omissions of material fact referenced herein.

      132.      In the exercise of reasonable care, the Director Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2017, 2018 and 2019 Proxy Statements were materially false and misleading.

                                                  37
      133.      The misrepresentations and omissions were material to Plaintiff in voting on the

matters set forth for shareholder determination in the 2017, 2018 and 2019 Proxy Statements,

including election of directors and ratification of the appointment of an independent registered

public accounting firm.

      134.      The materially false and misleading elements of the 2017, 2018 and 2019 Proxy

Statements led to the election, re-election or will lead to the re-election of Defendants Edwardson,

Ellison, Jabal, Jackson, Martin, Ramo, Smith, Steiner, Walsh, Barksdale and Inglis which allowed

them to continue breaching their fiduciary duties to FedEx at least until December 18, 2018, except

with respect to Barksdale after his retirement from the Board.

      135.      The Company was damaged as a result of the Director Defendants’ material

misrepresentations and omissions in the 2017, 2018 and 2019 Proxy Statements.

      136.      Plaintiff on behalf of FedEx has no adequate remedy at law.

                                            COUNT II

                     Against All Defendants Derivatively for Contribution
                         Under §§10(b) and 21D of the Exchange Act
                          Against the Securities Action Defendants

      137.      Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

      138.      This claim is brought derivatively on behalf of the Company for contribution and

indemnification against Defendants Smith, Graf, Bronczek, Subramaniam, Cunningham, Colleran

and Lenz (the “Securities Class Action Defendants”), each of whom are named as defendants in

the Securities Class Action.

      139.      FedEx is named as a defendant in the Securities Class Action, which asserts claims

under the federal securities laws for violations of §10(b) of the Exchange Act. If FedEx is

                                                 38
ultimately found liable for violating the federal securities laws, the Company’s liability will arise,

in whole or in part, from the intentional, knowing, or reckless acts or omission of some or all of

the Securities Class Action Defendants as alleged herein. The Company is entitled to receive

contribution from those defendants in connection with the Securities Class Action against the

Company.

      140.      As directors and/or officers of FedEx, the Securities Class Action Defendants had

the power and/or ability to, and did, directly or indirectly control or influence the Company’s

business operations and financial affairs, including the content of public statements about FedEx,

and had the power and/or ability directly or indirectly to control or influence the specific corporate

statements and conduct that violated §10(b) of the Exchange Act and SEC Rule 10b-5 as alleged

above.

      141.      The Securities Class Action Defendants are also liable under §10(b) of the

Exchange Act, 15 U.S.C. §78j(b), pursuant to which there is a private right of action for

contribution, and §21D of the Exchange Act, 15 U.S.C. §78u-4, which governs the application of

any private right of action for contribution asserted pursuant to the Exchange Act.

      142.      Accordingly, FedEx is entitled to all appropriate contribution or indemnification

from the Securities Class Action Defendants, who are responsible for exposing FedEx to liability

under the federal securities laws.

                                            COUNT III

                    Against All Defendants for Breach of Fiduciary Duties

      143.      Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.



                                                 39
      144.      As alleged in detail herein, each of the Defendants had a fiduciary duty to ensure

that the Company was operated in a diligent, honest and prudent manner and complied with all

applicable federal and state laws, rules, regulations and requirements, and all contractual

obligations, including acting only within the scope of its legal authority, and when put on notice of

problems with the Company’s business practices and operations, exercise good faith in taking

appropriate action to correct the misconduct and prevent its recurrence.

      145.      As a direct and proximate result of Defendants’ failure to perform their fiduciary

obligations, FedEx has sustained and will continue to sustain significant damages, in that FedEx

has significant monetary exposure to the pending securities class action and will incur significant

attorney’s fees and expenses that it would not have incurred but for the misconduct of the FedEx

has also suffered and will continue to suffer as a result of the loss of reputation to its corporate

image and goodwill.

      146.      Plaintiff has no adequate remedy at law.

                                            COUNT IV

              Against The Insider Trading Defendants for Insider Trading and
                   Misappropriation of Information Belonging to Fed Ex

      147.      Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

      148.      At the time each of the Insider Trading Defendants sold his or her FedEx stock as

set forth above, he or she knew the material, non-public information described above, and sold

FedEx stock on the basis of such information.

      149.      The information upon which the Insider Trading Defendants based their decision

to sell was proprietary, non-public information concerning the Company’s business operations,

financial condition, and growth prospects. It was a proprietary asset belonging to the Company,
                                                 40
which each of the Insider Trading Defendants misappropriated to his or her own benefit when he

or she sold personal holdings in FedEx stock. Each of the Insider Trading Defendants knew that

this information was not intended to be available to the public. Had such information been

generally available to the public, it would have significantly reduced the market price of FedEx

stock at the time of such sales.

      150.         The Insider Trading Defendants’ sale of FedEx stock while in possession and

control of this material, adverse, non-public information was a breach of his or her fiduciary duties

of loyalty and good faith. Each of the Insider Trading Defendants is therefore liable to FedEx for

insider trading.

      151.         Since the use of the Company’s proprietary information for personal gain

constituted a breach of the fiduciary duties of the Insider Trading Defendants, the Company is

entitled to the imposition of a constructive trust on any profits such Insider Trading Defendants

obtained thereby.

      152.         Plaintiff, on behalf of FedEx, has no adequate remedy at law.

                                               COUNT V

              Against the Individual Defendants for Waste of Corporate Assets

      153.         Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

      154.         As a result of the misconduct described above, the Individual Defendants have

wasted corporate assets by forcing the Company to expend valuable resources in defending itself

in the Securities Class Action that they brought on with their improper statements. In addition, due

to the Individual Defendants’ mismanagement, the Company has been forced to interrupt its



                                                   41
business and dedicate its resources and attention to restating and revisiting its past financial

statements.

      155.      As a result of the decision to allow the Company to operate in an environment

devoid of adequate internal and financial controls, the Individual Defendants have caused FedEx

to waste its assets by paying improper compensation and bonuses to certain of its executive officers

and directors that breached their fiduciary duty.

      156.      As a result of the waste of corporate assets, the Individual Defendants are liable to

the Company.

      157.      Plaintiff, on behalf of FedEx, has no adequate remedy at law.

                                           COUNT IV

                          Against All Defendants for Unjust Enrichment

      158.      Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

      159.       By their wrongful acts and omissions, the Defendants were unjustly enriched at

the expense of and to the detriment of FedEx and its shareholders.

      160.      Plaintiff, as a stockholder and representative of FedEx, seeks restitution from these

Defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits and

other compensation obtained by these Defendants, and each of them, from their wrongful conduct

and fiduciary breaches.

      161.      Plaintiff has no adequate remedy at law.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:




                                                    42
          a.     Declaring that Plaintiff may maintain this action on behalf of FedEx, and that

Plaintiff is an adequate representative of the Company;

          b.     Against all Defendants, jointly and severally, and in favor of the Company for the

amount of damages sustained by the Company as a result of Defendants’ breaches of fiduciary

duties;

          c.     Directing FedEx to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws, including the federal

securities law and to protect the Company and its stockholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for stockholder vote

resolutions for amendments to the Company’s By-Laws or Articles of Incorporation and taking

such other action as may be necessary to place before stockholders for a vote a proposal to

strengthen the Board’s supervision of operations and develop and implement procedures for

greater stockholder input into the policies and guidelines of the Board;

          d.     Creating a constructive trust for the benefit of FedEx with the profits gained by

the Insider Trading Defendants as a result of their sale of FedEx stock while in possession of non-

public materially adverse information;

          e.     Awarding to FedEx restitution from Defendants, and each of them, and ordering

disgorgement of all profits, benefits and other compensation obtained by the Defendants;

          f.     Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

Granting such other and further relief as the Court deems just and proper.




                                                    43
                                          COOCH AND TAYLOR, P.A.


                                          /s/ Blake A. Bennett
                                          Blake A. Bennett (#5133)
                                          The Nemours Building
                                          1007 N. Orange Street, Suite 1120
                                          Wilmington, DE 19801
                                          (302) 984-3800
                                          bbennett@coochtaylor.com
                                          Attorney for Plaintiff


OF COUNSEL

LEVI & KORSINSKY, LLP
Eduard Korsinsky (ek@zlk.com)
Gregory Nespole (gnespole@zlk.com)
55 Broadway, 10th Floor
New York, NY 10006
(212) 363-7500 (phone)
(212) 363-7171 (fax)

Attorneys for Plaintiff




                                     44
